Citation Nr: 1707381	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-41 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the Army from October 1958 to December 1961.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a March 2015 decision, the Board granted a 70 percent rating for posttraumatic stress disorder (PTSD).  The Board found that the claim for entitlement to a TDIU was part of the claim for the increased rating for PTSD under Rice v. Shinseki, 22 Vet. App. 447, 453 (2009)(where the record reasonably raises the question of unemployability, then a claim for a TDIU is part and parcel of a claim for an increased rating).  

The Board notes that the Veteran previously revoked representation by his prior appointed representative, the North Carolina Division of Veterans Affairs (NCDVA).  However, in October 2014, the Veteran submitted a VA Form 21-22 again appointing the NCDVA as his representative.  See Veteran's Virtual VA file.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  Since April 2011, the Veteran has been service-connected for PTSD, rated as 70 percent disabling; post-operative residuals of subtotal thyroidectomy, rated as 10 percent disabling; bilateral onychomycosis, rated as 10 percent disabling; degenerative joint disease (DJD) of the right hip, rated as 10 percent disabling since January 2013; DJD of the left shoulder, rated as 10 percent disabling since January 2013; limitation of extension of the right hip, rated as 10 percent disabling since January 2013; DJD of the right shoulder, rated as 10 percent disabling since January 2013; and limitation of flexion of the right hip, rated as noncompensable.  He had a combined rating of 80 percent since October 2010 and a combined rating of 90 percent since January 2013 and therefore has met the threshold requirement of 38 C.F.R. § 4.16 (a).

2.  Since April 1, 2011, the Veteran has been unable to secure or follow substantially gainful employment due to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a finding of a TDIU have been met since April 1, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Total Disability Rating

The Veteran contends that he entitled to a TDIU due to his service-connected disabilities.  Specifically, the Veteran contends that his PTSD caused him to have confrontations with supervisors and his physical disabilities limit his mobility and cause constant pain and sleep deprivation.  The Veteran has been unemployed since April 2011.  

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).

As mentioned above, the Veteran has been unemployed since April 2011.  Since April 2011, the Veteran has been service-connected for PTSD, rated as 70 percent disabling; post-operative residuals of subtotal thyroidectomy, rated as 10 percent disabling; bilateral onychomycosis, rated as 10 percent disabling; degenerative joint disease (DJD) of the right hip, rated as 10 percent disabling since January 2013; DJD of the left shoulder, rated as 10 percent disabling since January 2013; limitation of extension of the right hip, rated as 10 percent disabling since January 2013; DJD of the right shoulder, rated as 10 percent disabling since January 2013; and limitation of flexion of the right hip, rated as noncompensable.  He had a combined rating of 80 percent since October 2010 and a combined rating of 90 percent since January 2013 and therefore has met the threshold requirement of 38 C.F.R. § 4.16 (a).

On the Veteran's VA Form 21-8940, he indicated that he worked as corrections supervisor from 1982 to 2002 and as a stocker from 1998 to 2011.  VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) indicates that the Veteran stopped working for Walmart on March 31, 2011 but did not specify any reason for the Veteran's reason for not working.  

Dr. E.H. records indicate that since April 2011, the Veteran exhibited symptoms of nightmares 3 times per week and panic attacks and difficulty coping with his son's death.  The Veteran reported that he was put on medical leave from Walmart.  

In a January 2013 statement, the Veteran reported experiencing symptoms of pain in his hips and shoulders.  He stated that continuous stress on his joint make it difficult to perform simple tasks.  In April 2013, the Veteran stated that he experienced panic attacks twice a week, memory loss, difficulty reading and retaining information and was easily agitated.  In a December 2013 correspondence, the Veteran reported that he experienced hypothyroidism which causes symptoms of "sluggishness, fatigue, irritability, weight gain, memory loss, depression and constipation."  

VA treatment records indicate that the Veteran received corticosteroid injections in his shoulders as a source of pain management.  The Veteran reported that the injections provided minimal to moderate pain relief.  The records also indicate that the Veteran suffered from severe left hip osteoarthritis and had taken medicine, without significant relief.  He reported difficulty with squatting and getting back up; climbing stairs and twisting motions.  

The Veteran was afforded a VA examination in February 2014 where the examiner noted the Veteran's diagnoses of DJD at acromioclavicular (AC) joint and at glenohumeral (GH) joint.  The Veteran reported the inability to lift his arms above his shoulder without severe pain.  The examiner noted that the Veteran had limitation in range of motion of the shoulder and arm, including following repetitive use testing.  The Veteran also had localized tenderness and guarding of both shoulders.  The examiner opined that the Veteran's shoulder condition impacted his ability to work.  Specifically, the Veteran would be unable to engage in overhead activities due to weakness and pain with range of motion.  

The Veteran was also afforded a VA mental health examination in July 2014 where the examiner noted the Veteran's PTSD diagnosis.  The examiner noted that the Veteran's PTSD "appears best categorized as mild and fairly well-controlled at the present time."  The Veteran reported having good interactions with family, friends and fellow church members; had several hobbies and interests and maintained a strong relationship with his wife.  He reported increased symptoms when his stepson died, but reported that his symptoms had significantly decreased since 2011.  He also reported that he experienced intermittent irritability, agitation, difficulty concentrating and mild depression.  The Veteran reported that he previously was in an altercation with the management at Walmart.  The examiner noted that these symptoms would be problematic for work; however they would not entirely limit employability.  The examiner opined that the symptoms would impact his work efficiency and productivity if not accommodated by an employer.  

Upon taking into consideration the Veteran's level of education, work experience, and the functional impairment resulting from his service-connected disabilities, the Board finds that the Veteran is unable to work due to his service-connected disabilities.  The Veteran has limited education, only a high school diploma.  He previously worked as a supervisor with the Department of Corrections for 20 years and as a stocker at Walmart for 13 years. He indicated that he was unable to continue employment due to "increased job pressure that causes [him] to become agitated, nervous, causing [him] to lose his temper that consequently causes mental instability.  See April 2011 VA Form 21-8940.  The Board credits the Veteran's statements regarding his PTSD symptoms.  Further, the VA psychiatric examiner also confirmed that the Veteran's symptoms "would be problematic for work," if the Veteran was not provided certain accommodations.  The Veteran's shoulder and hip disabilities also limit the type of work which the Veteran would be capable of completing.  The Board finds the February 2014 examination report to be probative in value.  The examiner stated that the Veteran's pain in his shoulders would limit him from engaging in certain physical activities, such as overhead lifting.  Further, VA treatment records indicate that the Veteran's bilateral hip disabilities prevent him from bending and climbing stairs.  

The Board finds that the weight of the evidence, lay and medical, demonstrates that there are no jobs that the Veteran would be able to secure or maintain based on these circumstances and the other symptoms and the severity thereof during the period of time covered by this claim.  The Veteran does not have the educational experience to secure a sedentary work position to accommodate his physical disabilities and the Veteran's short temper and other PTSD symptoms call for him to work in a position where he does not interact with others on a consistent basis.  Although there is evidence that the Veteran's PTSD may have improved since 2011, the Board finds that the symptoms are still of such severity that would impact any employment.  

There is evidence that one of the Veteran's non-service connected disabilities may have prevented him from maintaining substantially gainful employment.  The Board may not consider his non-service-connected disabilities in its analysis of entitlement to a TDIU. While the evidence reflects that the Veteran's back disability may have caused some occupational impairment, there is independent evidence that the Veteran's service-connected PTSD, shoulder and hip disabilities rendered him unable to secure or follow a substantially gainful occupation since April 1, 2011.

The Board concludes that the competent and credible evidence of record supports a finding of entitlement to TDIU, since April 1, 2011.  The disability picture presented by the probative, competent, and credible evidence of record establishes that due to his service-connected disabilities, the Veteran has been unable to obtain or retain substantially gainful employment.


ORDER

Entitlement to a TDIU is granted since April 1, 2011, subject to regulations applicable to the payment of monetary benefits. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


